Citation Nr: 1314073	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  10-46 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional (VA) Office (RO) 
in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a determination issued in December 2009 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant filed a claim for a one-time payment from the Filipino Veterans Equity Compensation Fund in February 2009, but the National Personnel Records Center (NPRC) was unable to verify his service as a member of the Philippine Commonwealth Army, including recognized guerilla service, in the service of the United States Armed Forces during World War II .


CONCLUSION OF LAW

The criteria for eligibility to receive a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 101 (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The Court has held that in cases where a claimant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform such claimant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases.").

In this case, although the appellant was not provided the required notification prior to the initial adjudication of his claim, the Board finds that no prejudice has resulted.  

In the December 2009 determination letter, the RO explained that verification of military service was the responsibility of the National Personnel Records Center (NPRC) and its findings were binding on VA.  

Because NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II, he was not legally entitled to payment from the Filipino Veterans Equity Compensation Fund.

Additionally, in a September 2012 letter, the RO advised the appellant of the information and evidence needed to substantiate and complete a claim for one-time payment from the Filipino Veterans Equity Compensation Fund, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  

The September 2012 letter also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After issuing this letter and affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered his claim in a January 2013 Supplemental Statement of the Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Medrano v. Nicholson, 21 Vet. App. 165 (2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case, is sufficient to cure a timing defect).

The Board finds that to any extent that the notification provided to the appellant did not include sufficient information regarding veteran status, such defect is not prejudicial.  

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  VA is bound by this certification.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 ("The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA."); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In light of the binding certifications, any VCAA notification defect is non-prejudicial as the appellant is not entitled to the benefit sought as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229 (2003); see also Palor, 21 Vet. App. at 332-33 ("Therefore, in assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error.").

VA also has a duty to assist claimants in the development of a claim.  This includes assisting the claimant in procuring service medical records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

A review of the record indicates that all necessary evidence relative to this claim has been obtained and associated with the claims file.  As set forth, the service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  

The initial negative certification provided in connection with the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund was received in October 2009.


II. Law and Regulation

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  

Current law, however, provides that the service of certain Filipino veterans does not entitle them to receive full benefits administered by the Secretary U.S. Department of Veterans Affairs. 38 U.S.C.A. § 107 (West 2002).  

On February 17, 2009, the President signed the American Recovery and Reinvestment Act, intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  

The legislation included a provision for the creation of the Filipino Veterans Equity Compensation Fund, providing for one time payments to "eligible persons" in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).

An "eligible person" is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated on July 26, 1941, including among such military forces as organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable. Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

The Act further directs the Secretary to "administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section."  Id.

The Secretary is authorized by statute to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits' under the laws administered by VA."  38 U.S.C. § 501(a)(1) (West 2002).  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.

That regulation provides that for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2012).

With respect to documents submitted to establish a creditable period of wartime service, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days of creditable service based on records from the service department such as hospitalization for ninety days for a line of duty disability.  38 C.F.R. § 3.203(b). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed hereinabove, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2012).

The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has reached the same conclusion. See e.g. Soria v. Brown, 118 Fed. 3rd 747, 749 (Fed. Cir. 1997) (noting that "[b]ecause the United States Department of the Army refused to certify [the claimant's] alleged service in the Philippine Army, the VA properly refused to consider his claim for veterans' benefits based on that service.").


III.  Analysis

In February 2009, the appellant submitted a claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.  He reported that he served as a recognized guerilla from 1942 to 1946.

Upon receipt of the appellant's application, the RO contacted the service department and requested verification of the reported military service.  In its request, the RO included information provided by the appellant.  The RO also noted that the appellant's name was not listed on the Reconstruction Recognized Guerrilla Roster maintained by their office.

In September 2009, the National Personnel Records Center (NPRC) responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the United States Armed Forces.

In December 2009, the RO denied the appellant's claim on the basis that the NPRC certified that he did not have the requisite military service to establish eligibility for Filipino Veterans Equity Compensation.

The appellant initiated an appeal of the RO's determination.  In support of his appeal, the appellant submitted an Affidavit For Philippine Army Personnel dated February 15, 1946.

Based on the additional evidence received, the RO again contacted the service department and requested verification of the appellant's reported military service.  In its request, the RO included copies of the certification from the Philippine Army and included an alternative spelling of the appellant's name.  

In June 2010, the NPRC responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.

Following the issuance of a Statement of the Case in September 2012, the appellant perfected a timely appeal.  In support of his appeal, the appellant submitted a document from the Philippine Veterans Affairs Office indicating he was approved for Old Age Pension.  

Thereafter, the RO again contacted the service department and requested re-verification of the appellant's reported military service based on the additional evidence received.  In its request the RO included copies of the additional documentation provided by the appellant and the alternate spelling of the appellant's name.

In November 2012 and January 2013, the NPRC responded that the appellant had had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.

The NPRC has certified on multiple occasions that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  VA is bound by that certification.

The Board has carefully considered the documentation submitted by the appellant, but notes that it fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  The documents submitted by the appellant were not issued by the service department, nor did they contain the necessary information to establish entitlement to the benefit sought.

As such, those documents may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by the Secretary of VA, including the one-time payment from the Filipino Veterans Equity Compensation Fund. 

In any event, the Board notes that the NPRC has considered the information contained in that documentation and nonetheless certified on several occasions that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  

Again, the Board is bound by this certification.  See e.g. Capellan, 539 F.3d at 1376 (noting that "if the United States service department refuses to verify the applicant's claimed service, the applicant's only recourse lies within the relevant service department, not the VA").

The Board has considered the appellant's sincere arguments in his written statements, but the Board is bound by the law and is without authority to grant benefits on an equitable basis.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


